MEMORANDUM **
Manzurul Huq, his wife and two children (“Petitioners”), natives and citizens of Bangladesh, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their second motion to reopen deportation proceedings so as to renew their applications for asylum, withholding of deportation, and protection under the Convention Against Torture (“CAT”) in light of changed country conditions. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion, Bolshakov v. INS, 133 F.3d 1279, 1281 (9th Cir.1998), and we deny the petition for review.
The BIA did not abuse its discretion in concluding that the new evidence Petitioners submitted did not establish prima facie eligibility for asylum, withholding of deportation, or relief under CAT. See Konstantinova v. INS, 195 F.3d 528, 530 (9th Cir. 1999) (upholding denial of motion to reopen where petitioner introduced evidence *738that was too general in nature to demonstrate a well-founded fear of persecution).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.